Motions to Strike and Petition for Certiorari.
On June 11, 1954, Smith presented, within the 90 days allowed, a document which purported to be a bill of exceptions attempting to adopt therein, by reference, the transcript of the testimony taken on the hearing of the cause.
On July 30, 1954, a document entitled “Bill of Exceptions As Amended” was filed by Smith for the purpose of supplanting the bill filed on June 11th. This “amendment” was duly approved on July 30, 1954. No action was taken on the hill as filed on June 11.
It is apparent that what happened is this: Smith filed his first bill of exceptions near the end of the 90-day period and then realized that it would probably be inadequate because of the attempted adoption of the verbatim transcript. He then sought to remedy this situation by the “amendment” filed on July 30th, which was after the 90 days allowed for filing his bill of exceptions but within the 60 days allowed for approval. Hence, the questions presented by the motions to strike are whether such a procedure is authorized.
It is established that bills of exceptions in probate courts have not been abolished and that a certified transcript, as authorized by Code 1940, Tit. 7, § 827(1), may not be substituted for a bill of exceptions in probate courts. Terry v. Gresham, 254 Ala. 349, 48 So.2d 437. Whether or not this general rule is affected by the peculiar nature of the probate court of Jefferson County we do not need now to decide. See Act No. 633, Appvd. July 10, 1940, Gen. Acts 1939, p. 1000, Code 1940, Tit. 62, §§ 181 (1) — 181 (7), Cumulative Pocket Part.
We consider the question to be governed by a long line of cases which lay down the proposition so well stated in Sovereign Camp, W. O. W. v. Moore, 237 Ala. 156, 158, 186 So. 123, 124:
“A bill of exceptions duly presented within the ninety days required by law may, after the expiration of ninety days, and during the sixty days allowed for settling and signing the bill of exceptions [see Code 1940, Tit. 7, § 822], be corrected as to recitals of evidence or supplying omissions therein, at the instance of either party; but not by incorporating additional exceptions. In the latter case, we have held the bill of exceptions signed is not that presented within the time required by law, and must, on motion, be stricken. Tapia v. Williams, 172 Ala. 18, 54 So. 613; Illinois Cent. R. Co. v. Posey, *242212 Ala. 10, 101 So. 644; Southern Wood Preserving Co. v. McCamey, 218 Ala. 201, 118 So. 393.
“The record here discloses only the incorporation of evidence omitted from the original draft of the hill of exceptions. The motion to strike the bill of exceptions is overruled.”
In Tapia v. Williams, 172 Ala. 18, 22-23, 54 So. 613, 614, the court was dealing with the forerunner of § 822, Tit. 7, Code 1940, which was § 3019 of the Code of 1907. With respect to the time for settling a bill of exceptions, § 3019 permitted this to be done within 90 days after presentment of the bill. Section 822 requires the signing of the bill by the trial judge within sixty days after its filing. We quote the following from Tapia v. Williams, supra:
“ * * * Section 3019 of the Code of 1907 introduced a new order, as follows: Bills of exceptions may he presented at any time within 90 days from the day on which the judgment is entered, and not afterwards; and all general, local, or special laws or rules of court in conflict with this section are repealed, abrogated, and annulled. The judge must indorse thereon, and as a part of the bill, the true date of presenting, and the bill of exceptions must, if correct, be signed by him within 90 days thereafter. It is safe to say that the first draft of a bill, as presented, is rarely accurate in every particular. Therefore a settlement of the bill is everywhere recognized as necessary. We find nothing in our latest statutory provision which requires that bills must be settled — by which we mean agreed upon between the judge and the appellant — before the expiration of 90 days next after the trial, or, to state the proposition a little differently, that after the expiration of 90 days from the trial the judge has power only to sign the bill in its exact terms as of that date. That would be a narrow view to take of the statute. On the contrary, we think a reasonable interpretation of the statute leads to the conclusion that the period of 90 days which the statute permits to elapse between presentation and signing was intended to afford an opportunity, not only for ascertaining whether the bill be correct, but, in the event errors are found, for such settlement of the bill as will make it present a true history of the exceptions presented. Thus the idea that the bill signed must correspond in every literal particular to the bill presented, if it happens to be presented on the last hour of the ninetieth day after judgment entered, is excluded. It is not to be understood, however, that the appellant may after the lapse of 90 days change his bill by the incorporation of other exceptions; nor, on the other hand, that he may not stand upon the literal accuracy of the bill first presented. The recital of the bill that the appellant presented and tendered his bill on the day of its signing, construed in connection with the recital of a prior presentation within 90 days from the entry of judgment, and the process of correction through which it went, means no more than that the appellant acquiesced in those corrections and requested the judge’s signature to the bill as amended. The motion is overruled.”
In view of the reasoning of these cases, we find nothing so objectionable in appellant’s procedure as to require the imposition of the penalty of striking his bill of exceptions. Obviously, the amended bill does not attempt to incorporate any new exceptions after the time required for filing so as to bring this case under the influence of such cases as Illinois Cent. R. Co. v. Posey, 212 Ala. 10, 101 So. 644, supra, and Southern Wood Preserving Co. v. McCamey, 218 Ala. 201, 118 So. 393, supra. The amended bill in the present case did no more than restate the testimony and rulings in proper form as a substitute for the extensive verbatim transcript. We do not find error in the trial court’s allowance *243of it during the period authorized by statute for correcting the bill of exceptions.
For the reasons indicated, the motions to strike are overruled and the petition for certiorari is denied.